Calhoon, J.,
delivered the opinion of the court.
The indictment was duly presented by the grand jury into open court, May 11, 1900, and duly entered by the clerk by its number, but he omitted to mark it, “Filed.” The defendant was arraigned on it, pleaded not guilty, and the trial proceeded, on the sixteenth day of the- same month, to the point when counsel for defendant was making his last argument to the jury. Then the district attorney, for the first time, saw the omission, and had the clerk mark the paper filed as of the eleventh, the day of presentment. No objection was made until after conviction and sentence, when it was made on a motion for new trial, which the court overruled. Stanford v. State, 76 Miss., 257, s.c. 24 So., 536, is not in point. That case, which we approve, is put expressly on the ground that the filing was done at a subsequent term. Here the statutory custodian of the indictment, the clerk, at the same term, did his duty in supplying the omission, and this was done before the argument closed, and without objection interposed by the defendant.

Affirmed.